      Case 2:19-cv-13285-BRM-JAD Document 24 Filed 09/24/19 Page 1 of 1 PageID: 172

                              THE MAGLIONE FIRM, PC
                                            ATTORNEYS AT LAW
Dean R. Maglione, Esq.*                       186 Clinton Avenue                   dean@themaglionefirm.com
Elizabeth A. Boylan, Esq. +                 Newark, New Jersey 07108               eboylan@themaglionefirm.com
M. Anthony Barsimanto, Esq.                                                        abarsimanto@themaglionefirm.com
                                              Tel. (973) 645-0777
                                              Fax (973) 645-0377                   +Admitted in New York & New Jersey

                                                                                   +




                                                               September 24, 2017

       Via electronic filing.
       Clerk, United States District Court
       District of New Jersey
       Martin Luther King Building
       & U.S. Courthouse
       50 Walnut Street
       Newark, NJ 07101

                Re:      Leo Pinkston v. City of Jersey City, et al.
                         Civil Case No. 2:19-cv-13285-BRM-JAD

       Dear Sir or Madam:

              As you are aware, my office represents Plaintiffs Cordell Tullis and Jonika Matthews in
       the above-referenced matter. Currently pending before the Hon. Brian R. Martinotti, U.S.D.J., is
       the Motion to Dismiss of those Defendants represented by Victor A. Afanador, Esq., presently
       returnable on October 7, 2019. Please accept this letter as my clients’ request for an automatic
       adjournment to the following motion day pursuant to L. Civ. R. 7.1(d)(5). This adjournment would
       move the return date to October 21, 2019.

              Thank you for your attention to this matter. If there are any questions or concerns, please
       do not hesitate to call.

                                                               Very truly yours,

                                                               /s/
                                                               M. Anthony Barsimanto, Esq.

       cc:      all counsel of record.
